DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination. 

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
In [0015], line 5, “store data” should be “stores data” for grammatical clarity. 
In [0020], line 2, “illustrating” should be “illustrates” for grammatical clarity.
In [0026], line 5, “some of allocations” should be “some allocations” for grammatical clarity. 
Reference character 404 is used to refer to different entities (e.g., “multiple instructions”, “instruction”, “the youngest instruction”, “younger instructions”, “older instruction”, “one or more instructions”) throughout the specification. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that the claims appear to be directed to suppressing register allocation rather than suppressing register writes. 

Drawings
The drawings are objected to because:
Reference character 330 of FIG. 3 does not appear to be present in the specification (e.g., around paragraph [0025]). 
Reference character 404 appears in the specification but does not appear in the drawings.
Reference character 404(1) appears in the drawings but does not appear in the specification.
Reference character 404(N) appears in the drawings but does not appear in the specification.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. However, the drawings in the file wrapper do not meet this requirement --- see, for example, the array of white dots that cause the lines, text, and numbers to appear fuzzy and blurry. This may be caused by dithering being applied when a conversion from greyscale to black has taken place; if so, Examiner recommends ensuring that any submitted drawings do not contain any grey elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claims 6-7, 9, 15-16, 18, and 20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 6, line 2, “comprise” should be “comprises” for grammatical clarity.
In claim 6, line 4, “comprise” should be “comprises” for grammatical clarity.

In claim 7, line 2, “comprise” should be “comprises” for grammatical clarity.
In claim 7, line 4, “comprise” should be “comprises” for grammatical clarity.

In claim 9, line 1, “suppressing allocation” should be “suppressing register allocation” for antecedent basis clarity. 

In claim 15, line 2, “comprise” should be “comprises” for grammatical clarity.
In claim 15, line 4, “comprise” should be “comprises” for grammatical clarity.

In claim 16, line 2, “comprise” should be “comprises” for grammatical clarity.
In claim 16, line 4, “comprise” should be “comprises” for grammatical clarity.

In claim 18, lines 1-2, “suppressing allocation” should be “suppressing register allocation” for antecedent basis clarity. 

In claim 20, line 1, “suppressing allocation” should be “suppressing register allocation” for antecedent basis clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 recites the limitation “identifying a first instruction of an instruction dispatch set that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; … identifying a second instruction of the instruction dispatch set that does not meet all register allocation suppression criteria of a second set of register allocation suppression criteria” in lines 3-9. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0041]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of separate sets of register allocation suppression criteria being used to identify different respective instructions in the same instruction dispatch set.
Claims 2-9 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 10 recites the limitation “identify a first instruction of the instruction dispatch set that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; … identify a second instruction of the instruction dispatch set that does not meet all register allocation suppression criteria of a second set of register allocation suppression criteria” in lines 5-11. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0041]) does not 
Claims 11-18 are rejected for failing to alleviate the rejection of claim 10 above.

Claim 19 recites the limitation “identify a first instruction of the instruction dispatch set that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; … identify a second instruction of the instruction dispatch set that does not meet all register allocation suppression criteria of a second set of register allocation suppression criteria” in lines 5-11. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (see, for example, FIG. 5, and paragraph [0041]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of separate sets of register allocation suppression criteria being used to identify different respective instructions in the same instruction dispatch set.
Claim 20 is rejected for failing to alleviate the rejection of claim 19 above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a youngest instruction” in line 5. However, it is indefinite as to whether this limitation refers to a same entity as or a different entity than the limitation “a youngest instruction” in claim 3, line 3. If the same entity, antecedent basis language should be used for clarity. 

Claim 4 recites the limitation “the first set of register allocation suppression criteria includes a criterion that the first instruction writes flags that are all overwritten by younger instructions of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction writes flags that are all overwritten by younger instructions of the instruction dispatch set” in lines 2-7. However, it is indefinite as to whether the criterion is that multiple younger instructions (but not one younger instruction) overwrites the flags, or whether the criterion would be met if just one younger instruction overwrites the flags. 

Claim 5 recites the limitation “the flags written by the first instruction” in line 4. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 5 recites the limitation “the flags written by the second instruction” in line 7. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 12 recites the limitation “a youngest instruction” in line 5. However, it is indefinite as to whether this limitation refers to a same entity as or a different entity than the limitation “a youngest instruction” in claim 12, line 3. If the same entity, antecedent basis language should be used for clarity. 

Claim 13 recites the limitation “the first set of register allocation suppression criteria includes a criterion that the first instruction writes flags that are all overwritten by younger instructions of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction writes flags that are all overwritten by younger instructions of the instruction dispatch set” in lines 2-7. However, it is indefinite as to whether the criterion is that multiple younger instructions (but not one younger instruction) overwrites the flags, or whether the criterion would be met if just one younger instruction overwrites the flags. 

Claim 14 recites the limitation “the flags written by the first instruction” in line 4. However, there is insufficient antecedent basis for this limitation in the claims. 
Claim 14 recites the limitation “the flags written by the second instruction” in line 7. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim can be broadly but reasonably interpreted to be software per se. (See, for example, paragraph [0045], which conveys that “The various functional units illustrated in the figures and/or described herein (including, where appropriate, the processor 102, the input driver 112, the input devices 108, the output driver 114, the output devices 110, the instruction cache 202, the instruction fetch unit 204, the decoder 208, the register mapper 209, the retire queue 210, the reservation stations 212, the data cache 220, the load/store unit 214, the functional units 216, the register file 218, and the common data bus 222) may be implemented as hardware circuitry, software executing on a programmable processor, or a combination of hardware and software.)” An apparatus claim that can be interpreted as software per se and thus can be made without an actual hardware apparatus is non-statutory.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piry et al. (Piry) (US 20080177983 A1) in view of Witt et al. (Witt ‘101) (US 6279101 B1).
Consider claim 1, Piry discloses a method for allocating registers for a processor, the method comprising: identifying a first instruction that meets all register allocation suppression 
However, Piry does not explicitly disclose an instruction dispatch set.
On the other hand, Witt ‘101 discloses an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating 
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance. 

Consider claim 8, the overall combination entails the instruction dispatch set includes instructions that are consecutive, without intervening instructions, in program order (Witt ‘101, col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).

Consider claim 9, the overall combination entails suppressing allocation for the first instruction comprises preventing allocation of a register written to by the first instruction (Piry, Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping 

Consider claim 10, Piry discloses an instruction processing subsystem for allocating registers for a processor, the instruction processing subsystem comprising: a decode unit (Figure 1, decode block 6); and a register mapper (Figure 1, rename block 8), configured to: identify a first instruction that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; suppress register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3); identify a second instruction that does not meet all register allocation suppression criteria of a second set of register allocation suppression criteria; and allocate a register for the second instruction (Figure 2, which shows that if any of the criteria set forth in blocks 32, 36, and 38 are not met, register mapping occurs in step 34; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3).

On the other hand, Witt ‘101 discloses dispatching an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance. 

Consider claim 17, the overall combination entails the instruction dispatch set includes instructions that are consecutive, without intervening instructions, in program order (Witt ‘101, col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).

Consider claim 18, the overall combination entails suppressing allocation for the first instruction comprises preventing allocation of a register written to by the first instruction (Piry, 

Consider claim 19, Piry discloses a processor for allocating registers for the processor, the processor comprising: a decode unit (Figure 1, decode block 6); a register mapper (Figure 1, rename block 8), configured to: identify a first instruction that meets all register allocation suppression criteria of a first set of register allocation suppression criteria; suppress register allocation for the first instruction (Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a new physical register to be used in place of an architectural register for each architectural destination register specifier encountered within each instruction. Once this allocation/mapping is done, then the processor core can execute the instruction using the physical registers in the "physical register world"; FIG. 3); identify a second instruction that does not meet all register allocation suppression criteria of a second set of register allocation suppression criteria; and allocate a register for the second instruction (Figure 2, which shows that if any of the criteria set forth in blocks 32, 36, and 38 are not met, register mapping occurs in step 34; [0005], lines 1-8, in known register renaming techniques a processor core renames an 
However, Piry does not explicitly disclose dispatching an instruction dispatch set.
On the other hand, Witt ‘101 discloses dispatching an instruction dispatch set (col. 1, lines 61-66, in order to support the execution of a plurality of instructions during each operating cycle, such processors, known in the art as super-scalar processors, must be capable of fetching and decoding and dispatching to the functional units a plurality of instructions during each operating cycle; col. 2, lines 1-3, for example, program instruction order must be maintained to assure that instructions are dispatched to the functional units in the predicted order of execution).
Witt ‘101’s teaching increases system performance (Witt ‘101, col. 1, lines 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘101 with the invention of Piry in order to increase system performance.

Consider claim 20, the overall combination entails suppressing allocation for the first instruction comprises preventing allocation of a register written to by the first instruction (Piry, Figure 2, which shows that if all of the criteria set forth in blocks 32, 36, and 38 are met, register mapping is suppressed in step 40; [0005], lines 1-8, in known register renaming techniques a processor core renames an architectural register specified by an instruction thereby allocating a .

Claims 2, 6-7, 11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piry and Witt ‘101 as applied to claims 1 and 10 above, and further in view of Witt et al. (Witt ‘763) (US 6266763 B1).
Consider claim 2, the combination thus far does not disclose that suppressing register allocation for the first instruction comprises suppressing allocation of a flags register for the first instruction.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry and Witt ‘101, as this modification merely entails simple substitution of one known element (the register of the combination of Piry and Witt ‘101) for another (the flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular), 

Consider claim 6, the combination thus far does not disclose the first set of register allocation suppression criteria comprise criteria respecting flags registers; and the second set of register allocation suppression criteria comprise criteria respecting flags registers.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry and Witt ‘101, as this modification merely entails simple substitution of one known element (the register of the combination of Piry and Witt ‘101) for another (the flag register of Witt ‘763) to obtain predictable results (the first set of register allocation suppression criteria comprising criteria respecting flag registers in particular, and the second set of register allocation suppression criteria comprising criteria respecting flag registers in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that 

Consider claim 7, to any extent to which the combination thus far does not entail the first set of register allocation suppression criteria comprise criteria respecting data registers; and the second set of register allocation suppression criteria comprise criteria respecting data registers, Witt ‘763 discloses allocation of a data register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry and Witt ‘101, as this modification merely entails simple substitution of one known element (the register of the combination of Piry and Witt ‘101) for another (the data register of Witt ‘763) to obtain predictable results (the first set of register allocation suppression criteria comprising criteria respecting data registers in particular, and the second set of register allocation suppression criteria comprising criteria respecting data registers in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that 

Consider claim 11, the combination thus far does not disclose that suppressing register allocation for the first instruction comprises suppressing allocation of a flags register for the first instruction.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry and Witt ‘101, as this modification merely entails simple substitution of one known element (the register of the combination of Piry and Witt ‘101) for another (the flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register 

Consider claim 15, the combination thus far does not disclose the first set of register allocation suppression criteria comprise criteria respecting flags registers; and the second set of register allocation suppression criteria comprise criteria respecting flags registers.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry and Witt ‘101, as this modification merely entails simple substitution of one known element (the register of the combination of Piry and Witt ‘101) for another (the flag register of Witt ‘763) to obtain predictable results (the first set of register allocation suppression criteria comprising criteria respecting flag registers in particular, and the second set of register allocation suppression criteria comprising criteria respecting flag registers in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, when applied to the combination of Piry and Witt ‘101 which entails a first set of 

Consider claim 16, to any extent to which the combination thus far does not entail the first set of register allocation suppression criteria comprise criteria respecting data registers; and the second set of register allocation suppression criteria comprise criteria respecting data registers, Witt ‘763 discloses allocation of a data register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry and Witt ‘101, as this modification merely entails simple substitution of one known element (the register of the combination of Piry and Witt ‘101) for another (the data register of Witt ‘763) to obtain predictable results (the first set of register allocation suppression criteria comprising criteria respecting data registers in particular, and the second set of register allocation suppression criteria comprising criteria respecting data registers in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a data register in particular in the register renaming context, when applied to the combination of Piry and Witt ‘101 which entails a first set of register .

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piry and Witt ‘101 as applied to claims 1 and 10 above, and further in view of Arnold et al. (Arnold) (US 6470445 B1).
Consider claim 3, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that the first instruction is not a youngest instruction of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction is not a youngest instruction of the instruction dispatch set.
On the other hand, Arnold discloses a first set of suppression criteria includes a criterion that a first instruction is not a youngest instruction of an instruction dispatch set, and a second set of suppression criteria includes a criterion that a first instruction is not a youngest instruction of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the 

Consider claim 12, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that the first instruction is not a youngest instruction of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction is not a youngest instruction of the instruction dispatch set.
On the other hand, Arnold discloses a first set of suppression criteria includes a criterion that a first instruction is not a youngest instruction of an instruction dispatch set, and a second set of suppression criteria includes a criterion that a first instruction is not a youngest instruction of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the .

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piry and Witt ‘101 as applied to claims 1 and 10 above, and further in view of Arnold et al. (Arnold) (US 6470445 B1) and Witt et al. (Witt ‘763) (US 6266763 B1).
Consider claim 4, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that the first instruction writes flags that are all overwritten by younger instructions of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction writes flags that are all overwritten by younger instructions of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria includes a criterion that a first instruction writes data that is overwritten by younger instructions of an instruction dispatch set, and suppression criteria includes a criterion that a second instruction writes data that is overwritten by younger instructions of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria including a criterion that a first instruction writes data that is overwritten by younger instructions of an instruction dispatch set and suppression criteria including a criterion that a second instruction writes data that is overwritten by younger instructions of an instruction dispatch set, when applied to the combination of Piry and Witt ‘101 wherein suppression is of register allocation, results in the first set of register allocation suppression criteria including a criterion that the first instruction writes data that is overwritten by younger instructions of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction writes data that is overwritten by younger instructions of the instruction dispatch set.
However, the combination thus far does not disclose that the aforementioned data is flags.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 


Consider claim 5, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any of the flags written by the first instruction; and the second set of register allocation suppression criteria includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads any of the flags written by the second instruction.
On the other hand, Arnold discloses suppression criteria includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any of the data written by a first instruction; and suppression criteria includes a criterion that no instruction of an 
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria including a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any of the data written by a first instruction; and suppression criteria including a criterion that no instruction of an instruction dispatch set younger than the second instruction reads any of the data written by the second instruction, when applied to the combination of Piry and Witt ‘101 wherein suppression is of register allocation, results in the first set of register allocation suppression criteria includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any of the data written by the first instruction; and the second set of register allocation suppression criteria includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads any of the data written by the second instruction.

On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the data in a data register of the combination of Piry, Witt ‘101, and Arnold) for another (the flags in a flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, and Arnold, which entails the first set of register allocation suppression criteria including a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any of the data written by the first instruction; and the second set of register allocation suppression criteria including a criterion that no instruction of the instruction dispatch set younger than the second instruction reads any of the data written by the second instruction, results in the overall claimed limitation.

Consider claim 13, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that the first instruction writes flags that are all overwritten by younger instructions of the instruction dispatch set; and the second set of register allocation suppression criteria includes a criterion that the second instruction writes flags that are all overwritten by younger instructions of the instruction dispatch set.
On the other hand, Arnold discloses suppression criteria includes a criterion that a first instruction writes data that is overwritten by younger instructions of an instruction dispatch set, and suppression criteria includes a criterion that a second instruction writes data that is overwritten by younger instructions of an instruction dispatch set (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Arnold with the combination of Piry and Witt ‘101 in order to increase efficiency. Note that Arnold’s teaching of suppression criteria including a criterion that a first instruction writes data that is overwritten by younger instructions of an instruction dispatch set and suppression criteria including a criterion that a second instruction writes data that is overwritten by younger instructions of an instruction dispatch set, when applied to the combination of Piry and Witt ‘101 wherein suppression is of register allocation, results in the first set of register allocation suppression criteria including a 
However, the combination thus far does not disclose that the aforementioned data is flags.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Witt ‘763 with the combination of Piry, Witt ‘101, and Arnold, as this modification merely entails simple substitution of one known element (the data in a data register of the combination of Piry, Witt ‘101, and Arnold) for another (the flags in a flag register of Witt ‘763) to obtain predictable results (allocating, or suppressing allocating, a flag register in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Witt ‘763’s teaching of allocation of a flags register in particular in the register renaming context, when applied to the combination of Piry, Witt ‘101, and Arnold, which entails the first set of register allocation suppression criteria including a criterion that the first instruction writes data that is overwritten by younger 

Consider claim 14, the combination thus far does not entail the first set of register allocation suppression criteria includes a criterion that no instruction of the instruction dispatch set younger than the first instruction reads any of the flags written by the first instruction; and the second set of register allocation suppression criteria includes a criterion that no instruction of the instruction dispatch set younger than the second instruction reads any of the flags written by the second instruction.
On the other hand, Arnold discloses suppression criteria includes a criterion that no instruction of an instruction dispatch set younger than the first instruction reads any of the data written by a first instruction; and suppression criteria includes a criterion that no instruction of an instruction dispatch set younger than the second instruction reads any of the data written by the second instruction (col. 9, lines 38-39, to ensure that an error as a result of the write-after-write data hazard does not occur; col. 9, lines 44-49, however, in the preferred embodiment, the control mechanism 85 is designed to determine whether or not there is an intervening instruction (i.e., an instruction that is younger than the first instruction and older than the second instruction) that utilizes the data to be written by the first instruction; col. 9, lines 54-58, if there is no such intervening instruction, then the control mechanism 85, unlike conventional systems, is configured to cancel the first instruction and to remove the stall to the second instruction without the data from the first instruction ever being written to the register).
Arnold’s teaching increases efficiency (Arnold, col. 4, lines 9-11).

However, the combination thus far does not disclose that the aforementioned data is flags.
On the other hand, Witt ‘763 discloses allocation of a flags register in particular in the register renaming context (col. 5, lines 45-50, generally speaking, processor 10 includes a plurality of physical registers within register files 38A and 38B. Each rename register may be assigned to one of the following types of registers: (i) a floating point logical register; (ii) a multimedia logical register; (iii) an integer logical register and the flags logical register; or (iv) the flags logical register. Advantageously, each physical register may be available for use by each data type). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lataille et al. (US 20080177984 A1) discloses suppressing register renaming for a conditional instruction predicted to be not executed (see, for example, paragraph [0016]). As such, Lataille is relevant to the limitations of the independent claim, which are likewise directed to suppressing register renaming based on criteria being met. 
Krishna et al. (US 20150019843 A1) disclose selective register renaming (see, for example, paragraph [0029]). Consequently, Krishna is relevant to the limitations of the independent claim, which are directed to suppressing register allocation based on whether criteria is met (i.e., selective register allocation). 
Alexander et al. (US 20190129717 A1) discloses in [0039] that “if a scratch register will not survive a micro-ops set, then there is no need to map the register, thus saving a mapper entry”, which is relevant to the claimed subject matter involving suppressing register allocation if criteria is met. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KEITH E VICARY/Primary Examiner, Art Unit 2182